       Case 1:17-cv-06127-ILG-ST Document 51 Filed 03/25/20 Page 1 of 2 PageID #: 302



                                          WC
                                           LAW OFFICES OF
                                           WILLIAM CAFARO
     William Cafaro, Esq.                        108 West 39th Street, Suite 602           Louis M. Leon, Esq.
     ADMITTED IN NY, CA, MD & TX                  New York, New York 10018                           Associate
     Email: bcafaro@cafaroesq.com                  Telephone: 212.583.7400                      ADMITTED IN NY
                                                   Facsimile: 212.583.7401           Email: lleon@cafaroesq.com
     Amit Kumar, Esq.                                www.cafaroesq.com
     Managing Attorney                                                                   Andrew S. Buzin, Esq.
     ADMITTED IN NY & NJ                                                                           Of Counsel
     Email: akumar@cafaroesq.com
_________________________________________________________________________________________
                                                                      ADMITTED IN NY, FL & DC



                                                                    March 25, 2020
       Via ECF
       Hon. Steven L. Tiscione, U.S.M.J.
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                                    Re:   Chincha v. Patel
                                          Case No.: 17-cv-06127-ILG-ST
        Your Honor:

              This firm represents the named Plaintiff Carlos Chincha in the above-referenced action.
       We write in opposition to Defendant’s motion to compel Plaintiff’s deposition, which Defendant
       filed without meeting and conferring with the undersigned as is required by Your Honor’s
       Individual Rules. As noted in previous filings with the Court [DE 48], Defendant and his
       counsel have failed to do any substantive work on this case for over a year, flouted the Court’s
       prior discovery orders, and delayed the case. Therefore, we request that the Court deny the
       defense’s requested relief

               On March 10th, the parties had a phone conference with the Court to discuss Defendant’s
       sixth request to extend the discovery deadline, which Plaintiff vehemently opposed. During the
       conference, Defendant’s counsel was unable to explain why they failed to conduct a single
       deposition or serve supplemental paper discovery since receiving Plaintiff’s discovery responses
       back in December of 2018. The Court criticized Defendant’s counsel for his lack of diligence in
       this case and aptly noted that his eleventh-hour decision to conduct Plaintiff’s deposition was not
       sufficient reason to extend the deadline. The Court further noted that Defendant’s counsel had
       acted in bad faith by noticing Plaintiff’s deposition with only two days notice. In the end, the
       Court reluctantly agreed to extend the discovery deadline from March 20, 2020 to March 31,
       2020, stressing that no further extensions would be granted. [DE 49].

               Following the conference, Defendant’s counsel reverted to business as usual, i.e., running
       out the discovery clock with the sole intention of requesting another extension of the discovery
       deadline. Indeed, Defendant’s counsel first proposed holding Plaintiff’s deposition on a date that
       they knew my office was not available. Then, despite us repeatedly requesting the defendant’s
       availability for depositions, they waited at least five days to generally tell us that were available
Case 1:17-cv-06127-ILG-ST Document 51 Filed 03/25/20 Page 2 of 2 PageID #: 303



during the month of March. As of today, they have not bothered to advise us of Defendant’s
availability or propose any concrete dates for Plaintiff’s deposition.

       Knowing that their motion to compel was frivolous, Defendant’s counsel did not attempt
to meet and confer with us prior to filing it. This is reason enough to deny their motion.
Moreover, contrary to their cryptic insinuations, the COVID-19 pandemic has had absolutely
nothing to do with their continued failure to schedule Plaintiff’s deposition even after the last
conference. Nothing at all. In fact, the first and only time defendant’s counsel raised the issue of
COVID-19 was in their motion. Clearly, defendant’s counsel wish to use COVID-19 to evade
accountability for their lack of due diligence in this action.

       The defense’s willful disregard of the Court’s prior directives must not be rewarded.
Simply put, they had an opportunity schedule Plaintiff’s deposition, and once they again blew it.
Thus, we ask that the Court deny Defendant’s request in its entirety and reiterate that discovery
closes on March 31, 2020. Any continuing delay and increase in fees/costs will heavily
prejudice Plaintiff, who remains ready and willing to procced to trial.

       We thank the Court for its attention and consideration to this matter.

                                              Respectfully submitted,
                                              LAW OFFICES OF WILLIAM CAFARO

                                              _______/s/_____________________
                                              Louis M. Leon (LL 2057)

To: All Counsel via ECF
